Citation Nr: 1729690	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  14-31 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel



INTRODUCTION

The Veteran, who died in August 2010, served in the Recognized Guerillas and the Regular Philippine Army from October 1944 to May 1946.  The Appellant is the Veteran's surviving spouse.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the RO in February 2013.  

In May 2017, evidence was received after the last RO adjudication in April 2016.  The evidence is, however, duplicative of evidence already of record.  Accordingly, the Board proceeds with adjudication on the merits.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's death certificate shows that the immediate causes of death were respiratory failure and pneumonia.

2.  At the time of the Veteran's death, he was service-connected for limitation of motion of the cervical spine and left shoulder from the residuals of a gunshot wound to the left back, and for posttraumatic stress disorder (PTSD).

3.  The respiratory failure and pneumonia that caused the Veteran's death did not manifest in service and are not attributable to service.   

4.  Limitation of motion of the cervical spine and left shoulder and PTSD did not cause, or substantially or materially contribute to, the Veteran's death.

5.  Pulmonary tuberculosis did not manifest in service and is not attributable to service.  


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause or contribute substantially or materially to the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1318, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.5, 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that neither the Appellant nor her representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

To grant service connection for the cause of the Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2016).

The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).  The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

There are primary causes of death, which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions.  Even in such cases, there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c).

In this case, the Veteran died in August 2010.  His death certificate shows the immediate causes of death were respiratory failure and pneumonia.  At the time of his death, the Veteran was service-connected for limitation of motion of the cervical spine and left shoulder due to the residuals of a gunshot wound (GSW) to the left back, and for PTSD.  His combined disability rating was 50 percent.

It is apparent on the surface that the limitation of motion to the back and shoulder and PTSD are not the immediate causes of the Veteran's death.  The Appellant argues, however, that the service-connected disorders sufficiently compromised the Veteran's health to be considered a contributing factor, although not the direct cause, of his death.  See June 2017 Appellate Brief.

With respect to this contention, the Board finds there is not competent evidence showing the service-connected disorders were a contributing factor in the Veteran's death.  While a lay person is competent to report symptoms and occurrences within the realm of his or her personal experience, see Layno v. Brown, 6 Vet.App. 465, 469-71 (1994), establishing the causal connection that this case requires is not something that can be identified by mere personal observation that comes through sensory perception.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007).  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, in this case, medical expertise is required to render an opinion as to whether the service-connected disorders compromised the Veteran's health.  This type of determination is outside the competence of the Appellant, who has not been shown to have the needed training or experience needed to determine causes of and contributions to death.  

There is no medical evidence of record to indicate that the Veteran's service-connected disabilities caused or contributed to his death, nor is the Appellant reporting the contemporaneous opinion of a medical expert.  She is merely stating a bare conclusion.  In light of the foregoing, the service-connected disorders are not sufficient contributing factors in the cause of the Veteran's death.  A medical opinion is not required under McLendon v. Nicholson, 20 Vet. App. 79 (2006) because there is nothing but a conclusory assertion of causation.  Accordingly, service connection for the cause of the Veteran's death is not warranted with respect to the currently service-connected disorders.

The Board is also required to evaluate whether the causes of the Veteran's death themselves can be service-connected.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A claimant bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, service treatment records show the Veteran sustained a gunshot wound to the left back in August 1945.  Records show he suffered a hemothorax as a result.  In September 1945, the records show the GSW healed with no abnormality.  An x-ray showed the lungs were clear.  A November 1945 physical examination determined the lungs were normal.  A May 1946 separation examination showed the lungs were normal and a chest x-ray was negative.   

Post service, there is a March 1954 affidavit from a private physician who stated that he knew the Veteran well, both officially and personally.  He stated that the Veteran contracted malaria during his active military service, and that the Veteran never fully recovered from his "service-connected" sickness of malaria.  Further, the physician stated that the Veteran was emaciated, physically run down, and debilitated at the time of his discharge.  The physician also stated that in August 1948, he treated the Veteran for pulmonary tuberculosis.  The physician reported that a fluoroscopy after the treatment periods showed a normal right lung and a left lung with minimal infiltration of pulmonary tuberculosis on the left apex exudative type.  The physician opined that the Veteran's pulmonary tuberculosis is due to military service.

A December 1954 chest x-ray report shows extensive pleural thickening and subpleural scarring in the right upper pulmonary field.  A December 1954 VA examination report showed a diagnosis of pleural thickening and scarring, etiology undetermined.  Malaria was not found.  The examiner found the Veteran to be well-developed and fairly well-nourished.

A November 1978 chest x-ray showed slight fibrotic densities in both apices, felt to represent scarring from a previous inflammatory process.  The rest of the lung fields appear otherwise clear.  

A December 2002 private medical certificate reported a diagnosis of chronic obstructive pulmonary disease.

Private treatment records for August 2010, the month of the Veteran's death, show the Veteran was admitted to the hospital for difficulty breathing and a cough.  A chest x-ray showed confluent reticulohazy infiltrates in both lower lung fields.  The impression was bibasal pneumonia.

On this record, the Board finds that service-connection for pneumonia and respiratory failure is not warranted.  A preponderance of the competent evidence shows that pneumonia or a chronic lung disorder were not incurred in service.  The evidence shows that, although the Veteran suffered a hemothorax as a result of the GSW, it resolved.  The September 1945 and May 1946 x-rays showing the lungs were clear, as well as the separation examination and November 1945 physical examination are highly probative evidence supporting this finding.

Although the private physician opined in the March 1954 affidavit that the pulmonary tuberculosis for which he treated the Veteran in 1948 is related to service, the Board finds this opinion to have significantly less probative weight than the service treatment records.  The service treatment records, in particular the x-rays, are highly objective, specific clinical evidence taken at the most probative times.  The private physician is opining based on treatment he provided beginning about two years after service.  Even though he said he personally knew the Veteran and treated him for malaria in service, the physician does not indicate that he had personal knowledge of the Veteran's contracting pulmonary tuberculosis in service.  Accordingly, his opinion appears to be based on inference and judgment, rather than on concrete evidence.  Indeed, it is difficult to determine on what the physician based his opinion, because he gives no rationale.  For these reasons, the medical opinion is afforded negligible probative weight, and service connection is not warranted based on respiratory symptoms incurred in-service.

The physician's report that the Veteran suffered from malaria, was emaciated, physically run down, and debilitated at the time of discharge appears to be credible.  Nonetheless, there is no evidence indicating malaria, emaciation, or being run down or debilitated contributed to the cause of the Veteran's death.  Indeed, a December 1954 VA special pulmonary examination reported the Veteran was well developed and fairly well-nourished.  This finding indicates the Veteran eventually recovered from the disorders the private physician claims were present at service separation.  Thus, the cause of the Veteran's death is not related other in-service findings. 

In sum, the preponderance of the evidence is against the claim of service connection for the cause of the Veteran's death.  Although the Appellant is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. at 519.




ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


